ACCEPTED
                                                                                                08-21-00142-CR
                                                                                    EIGHTH COURT OF APPEALS
                                                                                               EL PASO, TEXAS
                                   08-21-00142-CR                                            11/3/2021 10:46 AM
                                                                                         ELIZABETH G. FLORES
                                                                                                         CLERK

                                  NO. 08-21-00142-CR

                                                                             FILED IN
JOSE DEMETRIO PINEDA                          *        IN THE COURT  OF APPEALS
                                                                 8th COURT OF APPEALS
           APPELLANT                          *                      EL PASO, TEXAS
                                              *                   11/3/2021 10:46:45 AM
V.                                            *         8TH DISTRICT  OF TEXAS
                                                                   ELIZABETH   G. FLORES
                                              *                            Clerk
                                              *
STATE OF TEXAS                                *         AT EL PASO, TEXAS
           APPELLEE

                             ENTRY OF APPEARANCE

Please enter the appearance of Susannah E. Prucka as an attorney for the State of Texas in
this case.

Dated: November 3, 2021              Respectfully submitted,

                                              AMANDA NAVARETTE
                                              District Attorney
                                              Winkler and Crane Counties

                                              /s/Susannah E. Prucka
                                              SUSANNAH E. PRUCKA
                                              Special Prosecutor
                                              State Bar No. 24076105
                                              susannahprucka@gmail.com

                                              PO Box 1041
                                              Kermit, Texas 79745
                                              432.586.3700
                                              432.586.3208 fax

                            CERTIFICATE OF SERVICE

I hereby certify that a true and correct of the foregoing document was sent on November

3, 2021, by transmission through the authorized electronic filing manager or as otherwise

permitted by law to Michele Greene., the attorney of record for Appellant.

                                              /s/Susannah E. Prucka
                                              SUSANNAH E. PRUCKA
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Susannah Prucka on behalf of Susannah Prucka
Bar No. 24076105
susannahprucka@gmail.com
Envelope ID: 58810279
Status as of 11/3/2021 2:27 PM MST

Case Contacts

Name                BarNumber   Email                    TimestampSubmitted   Status

M. Michele Greene   789966      mmg@michelegreenelaw.com 11/3/2021 10:46:45 AM SENT